Opinion of the court by
JUDGE BURNAM
Affirming.
Appellant was convicted and fined $100 for selling whisky in violation of the local option law in Butler county. He complainsi upon this appeal that the trial court erred to his prejudice in the third instruction given to the jury, which is as follows: “If the jury believe from the evidence that the defendant, in procuring said liquor for said Day and Forsythe, or either of them, if he did so procure it, acted solely as their agent or his agent in buying it, with the money furnished by them or him, from the owner or custodian of said liquor, and defendant was not at the time the owner of or in any way interested in said liquor, they should find him not guilty. But, upon the other hand, if they believe from the evidence, beyond a reasonable doubt, that the defendant was himself, in whole or in part, the owner of said liquor, or that he, by the procurement or request of its owner, made or done by such owner or third person in his behalf, effected the sale of said liquor to said Day and Forsythe, or either of them, or that the-means by which defendant procured said liquor for said Day and Forsythe, or either of them, was a device, trick, or subterfuge resorted to by the owner to evade the local option law in selling said liquor, and defendant, with knowledge thereof, did assist in furnishing said liquor to *607said Day and Forsythe, or either of them, they should find him guilty as charged, and fix his punishment as provided in instruction No. 1.” Day and Forsythe, to whom appellant is charged to have made the sale, testify, in substance, that they asked appellant if he could get them a quart of whisky; to which he responded1 that he thought he could; that he had obtained whisky that morning for another party, and supposed he could get it again; that each of them gave him a half dollar and a pint bottle ; and that shortly thereafter he returned with two pints of whisky, which he delivered to them; that when he left them he went in the direction of Green river. Appellant testified in his own behalf that he took the money furnished him by Day and Forsythe, and went down under the bluff on Green river, and placed the money and empty bottles on a rock, then walked out of sight, and in a short time returned, and found the money gone, and the bottles filled with whisky; that he was not interested in the sale of the whisky, and did not know who furnished it; that he had no understanding with any one that he was to receive compensation or reward for his services in •procuring the whisky. It is the settled policy of the law that no trick, subterfuge, device or pretense shall be permitted to shield violations or evasions of the local option laws in any county, town, city, precinct, or municipality in this Commonwealth, in which such laws prevail. Section 2570 of the Kentucky Statutes. The device resorted to in this case to evade the operation of the local option law in that locality was the familiar one known as a “blind tiger,” and if appellant was interested as the owner or otherwise in the whisky sold in the case, or knew that it was a device resorted to by the owner to evade the penalty for a violation of the local option law, and he aided the *608owner to sell the whisky to third persons, he became the agent of the vendor in such illegal sale, notwithstanding he may have also represented the purchaser in the transaction.. Undoubtedly appellant constituted an important link in effecting the sale of the whisky. Without his. ready information and assistance the purchasers would not have known of the existence of the blind tiger, and might not have been able to have effected the1 purchase. Certainly the owner of the blind tiger was by his assistance afforded a very safe means of conducting Ms nefarious business. If go-betweens in transactions of this sort are only to be treated as agents of the buyer, a most' effic-aious device for evading the law will have met with the approval of the courts. This is not in consonance with either the spirit or the letter of the statute. We think the instruction complained of properly defined the law.. Judgment affirmed.
Chief Justice Paynter dissents.